comDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Application Status
Claims 1-16 are pending and have been examined in this application. 
This communication is the first action on the merits.
Information disclosure statement (IDS) has been filed on 04/15/2020 and reviewed by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “one or more processing resources configured to…” in claim 15. Structure support for the above mentioned limitation(s) is 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Structure support for the above mentioned limitation(s) is found in page 10 of the specification 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 line 10, the recited limitation “the roads” is indefinite. It is unclear to the examiner if this is referring to the plurality of roads recited previously or different roads. Furthermore, the recited limitation “the one or more roads” in line 13 is indefinite. There is insufficient antecedent basis for this limitation in the claim. Furthermore, the recited limitation “first route line” in line 16 is indefinite. It is unclear to the examiner if this is referring to the first route line recited previously or a different route line. Furthermore, the recited limitation “a multi-lane roadway” in line 20 is indefinite. It is unclear to the examiner if this is referring to the multi-lane roadway recited previously or a different multi-lane roadway.
In claim 2 line 3, the recited limitation “a portion of the navigation map” is indefinite. It is unclear to the examiner if this limitation is referring to the portion of the navigation map recited previously or a different portion. Furthermore, the recited limitation “the area between the current position …” in line 4 is indefinite. There is insufficient antecedent basis for this limitation in the claim. 
In claim 3 lines 2 and 4, the recited limitation(s) “the lower edge of the navigation map” and “the
In claim 5 line 4, the recited limitation “the continuation” is indefinite. There is insufficient antecedent basis for this limitation in the claim. 
In claim 6 line 3, the recited limitation “the continuation” is indefinite. There is insufficient antecedent basis for this limitation in the claim. 
In claim 7 line 4, the recited limitation “the continuation” is indefinite. There is insufficient antecedent basis for this limitation in the claim. 
In claim 8 line 3, the recited limitation “the lanes” is indefinite. It is unclear to the examiner if this is referring to the lanes of the first set or second set or different lanes with insufficient antecedent basis provided in the claim.
In claim 9 line 1, the recited limitation “the position of the lane image” is indefinite. There is insufficient antecedent basis for this limitation in the claim. 
In claim 12 line 2, the recited limitation(s) “the time” is indefinite. There is insufficient antecedent basis for this limitation in the claim. Furthermore, the recited limitation “a second predetermined distance” in line 3 is indefinite. The claim recites a second predetermined distance implying that a first predetermined distance was previously recited, however, there is no recitation of a first predetermined distance in the claim.
In claim 13 line 2, the recited limitation “the current lane” is indefinite. There is insufficient antecedent basis for this limitation in the claim.
In claim 15 line 11, the recited limitation “the roads” is indefinite. It is unclear to the examiner if this is referring to the plurality of roads recited previously or different roads. Furthermore, the recited limitation “the one or 
In claim 16 line 13, the recited limitation “the roads” is indefinite. It is unclear to the examiner if this is referring to the plurality of roads recited previously or different roads. Furthermore, the recited limitation “the one or more roads” in line 16 is indefinite. There is insufficient antecedent basis for this limitation in the claim. Furthermore, the recited limitation “first route line” in line 19 is indefinite. It is unclear to the examiner if this is referring to the first route line recited previously or a different route line. Furthermore, the recited limitation “a multi-lane roadway” in line 23 is indefinite. It is unclear to the examiner if this is referring to the multi-lane roadway recited previously or a different multi-lane roadway.
Claims 4, 10-11, and 14 are rejected for being dependent upon a rejected claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claim is determined to be directed to an abstract idea.  The rationale for this determination is explained below:  
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), and if so, whether the claim is integrated into a practical application of the exception.  
Claims 1-16 are rejected under 35 U.S.C. 101 because independent claims 1 and 10 are rejected under 35 USC §101 because the claimed invention is directed to a process and machine respectively, which are statutory categories of invention (Step 1: Yes).  
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).  The abstract idea falls under “Mental Processes” Grouping.  The independent claims and the other claims recite determining that the current position of the navigation apparatus on a multi-lane roadway is approaching an associated road junction as recited in independent claims 1 and 15-16.  
The claims recite(s) the additional limitations of obtaining a current position of the navigation apparatus; generating data indicative of a navigation map for display on a display device of the navigation apparatus showing the roads in a portion of the road network based on the obtained current position; generating data indicative of a first route line for display on the navigation map showing the one or more roads to be taken from the obtained current position to follow the determined route through the road network; and providing the data indicative of the navigation map and the first route line to the display device for display thereon, the navigation map and first route line being updated as the vehicle travels along the determined route, the method further comprising: generating, while the vehicle is traveling along the determined route, data indicative of a lane guidance panel based on a position of the road junction in the navigation map that, when displayed on the display device, covers a portion of the 
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim(s) is/are directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No).

Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the obtaining, providing, and generating steps were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The background recites that the processing resources are all conventional processing/computing devices/circuitry and the specification does not provide any indication that these resources are anything other than conventional components performing the conventional activity (steps) of the claim.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is ineligible (Step 2B:  Inventive Concept?: No).  
Dependent claims 2-14 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims 1-16 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.

Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because claim 16 is directed to a computer-readable storage medium which can encompass non-statutory transitory forms of signal transmission. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). While the specification indicates that the computer readable medium could be a in a form of non-transitory computer readable medium, the broadest reasonable interpretation of “computer readable medium”, in light of the specification, could be interpreted by one of ordinary skill in the art encompasses transitory forms of signal transmission. The Examiner suggests amending the claims to specify that the computer readable medium is a non-transitory computer readable medium.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 6-8, 10, 12, and 15-16 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Katsuyama (JP2010230398). 
NOTE: see attached machine translation for JP2010230398 for mapping of the claims. 
With respect to claim 1, Katsuyama discloses a method of providing information using a navigation apparatus to guide a user in a vehicle along a determined route to a destination through a road network comprising a plurality of roads including one or more multi-lane roadways (see at least [0008] and [0019]), each multi- lane roadway being associated with at least one road junction at which vehicles in a first set of one or more lanes can leave the multi-lane roadway via a first exit roadway and vehicles in a second set of one or more lanes can continue on the multi-lane roadway or leave the multi-lane roadway via a second exit roadway (see at least [0008], [0020], and [Figs. 4A-C], Katsuyama discloses road junction as defined in the spec that may include any road situation where lane guidance may be desired, first set of one or more vehicle may be guided to leave the multi-lanes road at a turn in the intersection (road junction) ahead of the vehicle.), the method comprising: obtaining a current position of the navigation apparatus (see at least [0008] and [0024]); generating data indicative of a navigation map for display on a display device of the navigation apparatus showing the roads in a portion of the road network based on the obtained current position (see at least [0008], [0017-0024], and [Figs. 4A-C]); generating data indicative of a first route line for display on the navigation map showing the one or more roads to be taken from the obtained current position to follow the determined route through the road network (see at least [0022], [0024], and [Figs. 4A-C]); and providing the data indicative of the navigation map and the first route line to the display device for display thereon (see at least [0022], [0024], and [Figs. 4A-C]), the navigation map and first route line being updated as the vehicle travels along the determined route (see at least [0024]), the method further comprising: generating, upon determining, while the vehicle is traveling along the determined route, that the current position of the navigation apparatus on a multi-lane roadway is approaching an associated road junction, data indicative of a lane guidance panel based on a position of the road junction in the navigation map that, when displayed on the display device, covers a portion of the navigation map (see at least [0008], [0024], and [Figs. 4A-C], Katsuyama discloses upon determining that the user has reached the position where the intersection guide map should be presented to the use, the guidance map TMP is generated and displayed on display panel 202 in which when displayed it covers a portion of WMP.); generating data indicative of a second route (see at least [0008], [0024], and [Figs. 4C and 5C], Katsuyama discloses a route line generated and displayed on guide map TMP as shown in figs 4C and 5C.); and providing the data indicative of the lane guidance panel and the second route line to the display device for display thereon (see at least [0008], [0024], and [Figs. 4C and 5C], Katsuyama discloses display panel 202 for displaying data indicative of guidance map and route line on the guidance panel.). 
With respect to claim 2, Katsuyama discloses wherein the portion of the navigation map covered by the lane guidance panel is based on the position of the road junction in the navigation map such that the lane guidance panel covers a portion of the navigation map including the area between the current position of the navigation apparatus and the position of the road junction (see at least [0008], [0024], and [Figs. 4A-C], Katsuyama discloses when the user has reached the position where the intersection guide map should be presented to the use, the guidance map TMP is generated and displayed on display panel 202 in which when displayed it covers a portion of WMP, that is the portion from the current position of the map display device to the position of the junction (turn, intersection, etc..)).
With respect to claim 6, Katsuyama discloses where the second route line extends continuously from the lane guidance panel into the portion of the navigation map that is not covered by the lane guidance panel to show the continuation of the determined route beyond the road junction (see at least [0024] and [Figs. 4A-C], Katsuyama discloses a guide line that extend (overlap) continuously from the guide map TMP to the recommended route map information WMP to show continuation of route passed the junction as shown in Figs. 4A-C.).
With respect to claim 7, Katsuyama discloses wherein the second route line is aligned, and preferably connected with, the first route line, at least at a boundary line separating the lane guidance panel from an uncovered portion of the navigation map to show the continuation of the determined route beyond the road junction (see at least [0024] and [Figs. 4A-C], Katsuyama discloses a guide line that is aligned (overlapping) with the guide map TMP to the recommended route map information WMP (second route line) in which guide map TMP is separated from an uncovered portion of the route map information WMP as shown in Figs. 4A-C.).
With respect to claim 8, Katsuyama discloses generating data indicative of a lane image for display on the lane guidance panel, the lane image showing the lanes of the multi-lane roadway (see at least [Figs. 2A, 4C, 5A-C, and 6A-C]).
With respect to claim 10, Katsuyama discloses determining that the current position of the navigation apparatus is approaching the associated road junction by determining whether the current position of the navigation apparatus is at a predetermined distance from the associated road junction (see at least [0024], Katsuyama discloses that when it is determined that the user has reached the position (predetermined distance) where the intersection guide map should be presented to the user the generated guide map is displayed.), wherein said data indicative of the lane guidance panel is generated in response to determining that the current position of the navigation apparatus is at the predetermined distance from the associated road junction (see at least [0024]).
With respect to claim 12, Katsuyama discloses wherein when the navigation map is a 2D representation of the world at the time when the navigation apparatus is determined to be at a second predetermined distance from the road junction, the navigation map is changed to instead show a 3D representation (see at least [0024] and [Figs. 4A-C], Katsuyama displaying the recommended route information as 2D representation of the map (WMP) as shown in Figs 4A-C, and when it is determined that the user has reached the position where the guide map should be presented, the guide map presents a 3D representation as shown in Figs. 4A-C.).
With respect to claims 15-16 please see the rejection above with respect to claim 1 which is commensurate in scope with claims 15-16, with claim 1 being drawn to a method of providing information, claim 15 being drawn to a corresponding system and claim 16 being drawn to a corresponding computer readable storage medium. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 3-5, 9, 11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Katsuyama (JP2010230398) in view of H20L Tech. (2017, June 6). Sygic vs Garmin 61 SATNAV - YouTube. Retrieved November 10, 2021, from https://www.youtube.com/watch?v=-EvF_U4c2xs).
With respect to claim 3, Katsuyama do not specifically teach wherein the lane guidance panel, when displayed on the display device, extends from the lower edge of the navigation map displayed on the display device up to a boundary line based on the position of the road junction in the navigation map, wherein the position of the boundary line moves towards the lower edge of the navigation map as the navigation apparatus approaches the road junction. H20L Tech teaches wherein the lane guidance panel, when displayed on the display device, extends from the lower edge of the navigation map displayed on the display device up to a boundary line based on the position of the road junction in the navigation map (see at least the following time ranges of the youtube video [1:14-2:39], H20L Tech teaches a lane guidance panel shown in Garmin 61 of a road junction which extends from lower edge of the road map to a boundary line or point when the junction has been traversed), wherein the position of the boundary line moves towards the lower edge of the navigation map as the navigation apparatus approaches the road junction (see at least the following time ranges of the youtube video [1:14-2:39], H20L). 
Katsuyama to incorporate the teachings of H20L Tech wherein the lane guidance panel, when displayed on the display device, extends from the lower edge of the navigation map displayed on the display device up to a boundary line based on the position of the road junction in the navigation map, wherein the position of the boundary line moves towards the lower edge of the navigation map as the navigation apparatus approaches the road junction. This would be done improve navigation system and increase users convenience when navigating around junctions such as intersections (see Katsuyama para 0002 and 0006). 
With respect to claim 4, Katsuyama do not specifically teach wherein the position of the second route line is based on the position of the first route line. H20L Tech teaches wherein the position of the second route line is based on the position of the first route line (see at least the following time ranges of the youtube video [1:14-2:39], H20L Tech teaches the position of the second rout line (line displayed to guide at the junction) is being displayed based on the position of the first route line (line of the navigation route.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Katsuyama to incorporate the teachings of H20L Tech wherein the position of the second route line is based on the position of the first route line. This would be done improve navigation system and increase users convenience when navigating around junctions (see Katsuyama para 0002 and 0006). 
With respect to claim 5, Katsuyama do not specifically teach wherein, when displayed on the lane guidance panel, the second route line aligns, at least at a boundary line separating the lane guidance panel from an uncovered portion of the navigation map, with the continuation of the determined route in the uncovered portion of the navigation map. H20L Tech teaches wherein, when displayed on the lane guidance panel, the second route line aligns, at least at a boundary line separating the lane guidance panel from an uncovered portion of the navigation map, with the continuation of the determined route in the uncovered portion of the navigation map (see at least the following time ranges of the youtube video [1:14-2:39], H20L Tech teaches aligning the second boundary line at a boundary line or point (see specifically 2:35-2:40) in which it was separating the highlighted guidance panel route from the uncovered portion of the map and then continues navigating the route. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Katsuyama to incorporate the teachings of H20L Tech wherein, when displayed on the lane guidance panel, the second route line aligns, at least at a boundary line separating the lane guidance panel from an uncovered portion of the navigation map, with the continuation of the determined route in the uncovered portion of the navigation map. This would be done improve navigation system and increase users convenience when navigating around junctions (see Katsuyama para 0002 and 0006). 
With respect to claim 9, Katsuyama do not specifically teach wherein the position of the lane image is determined based on the position of the first H20L Tech teaches wherein the position of the lane image is determined based on the position of the first route line and/or the position of the second route line (see at least the following time ranges of the youtube video [1:22-1:34]).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Katsuyama to incorporate the teachings of H20L Tech wherein the position of the lane image is determined based on the position of the first route line and/or the position of the second route line. This would be done improve navigation system and increase users convenience when navigating around junctions (see Katsuyama para 0002 and 0006). 
With respect to claim 11, Katsuyama do not specifically teach generating data indicative of a third route line, for display at least on the lane guidance panel, showing the set of lanes in which the user should be travelling so as to follow an alternative route through the road network to the destination. H20L Tech teaches generating data indicative of a third route line, for display at least on the lane guidance panel, showing the set of lanes in which the user should be travelling so as to follow an alternative route through the road network to the destination (see at least the following time ranges of the youtube video [1:22-1:34], H20L Tech shows Sygic navigation displaying a third route line showing the set of lanes in which the user should be traveling so as to follow an alternative route through the network to the destination.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Katsuyama to incorporate H20L Tech teachings of generating data indicative of a third route line, for display at least on 
With respect to claim 13, Katsuyama do not specifically teach determining the current lane of the multi-lane roadway in which the vehicle is travelling, and if travelling in the current lane does not allow the vehicle to continue travelling along the determined route, indicating on the lane guidance panel a lane manoeuvre required to continue along the determined route. H20L Tech teaches determining the current lane of the multi-lane roadway in which the vehicle is travelling (see at least the following time ranges of the youtube video [1:30-1:40]), and if travelling in the current lane does not allow the vehicle to continue travelling along the determined route, indicating on the lane guidance panel a lane manoeuvre required to continue along the determined route (see at least the following time ranges of the youtube video [1:30-1:40], H20L Tech shows 2 current lanes of the roadway in which the vehicle may travel along the determined route and then changed to only one lane which indicates the lane the user need to take to continue along the determined route.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Katsuyama to incorporate H20L Tech teachings of determining the current lane of the multi-lane roadway in which the vehicle is travelling, and if travelling in the current lane does not allow the vehicle to continue travelling along the determined route, indicating on the lane guidance panel a lane manoeuvre required to continue along the determined route. This would be done 
With respect to claim 14, Katsuyama do not specifically teach wherein the lane manoeuvre required to continue along the determined route is indicated by a curvature, or a curved portion, of the second route line. H20L Tech teaches wherein the lane manoeuvre required to continue along the determined route is indicated by a curvature, or a curved portion, of the second route line (see at least the following time ranges of the youtube video [1:50-2:19]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Katsuyama to incorporate the teachings of H20L Tech wherein the lane manoeuvre required to continue along the determined route is indicated by a curvature, or a curved portion, of the second route line. This would be done improve navigation system and increase users convenience when navigating around junctions (see Katsuyama para 0002 and 0006). 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174. The examiner can normally be reached Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K./           Examiner, Art Unit 3667         

/YUEN WONG/           Primary Examiner, Art Unit 3667